Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The abstract of the disclosure is objected to because the first sentence of the abstract ends with two periods (at the end of line 3).  The final sentence of the abstract (“Pre-cooling is provided”) ends without a period, making it unclear if this was the full intended sentence or if more detail was intended but omitted by some error.  Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to because each of figs. 1 A-1 E and 2 A-2 E has been labeled using the word “FIGURES” in the plural (e.g. “FIGURES 1 A” or “FIGURES 1 B”).  These labels should be corrected to use the singular “FIGURE” as there is only one of “FIGURE 1 A”, one of “FIGURE 1 B”, etc.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “40” has been used to designate both an L-type heat exchanger in figs. 1C and 2C, and in ¶ 23 and a vent system in fig. 6 and ¶ 58.  


The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “dehumidifier” of claims 1 and 7, recited as an element of the “system for control of humidity” alongside other elements such as the heat exchanger and first pre-cooler, must be shown or the feature(s) canceled from the claim(s).  
Further, claim 4 recites a “D-type” heat exchanger, which is not shown in the figures, with fig. 1B instead illustrating a “U-type” heat exchanger as described in ¶ 23.  Therefore, the “D-type” heat exchanger of claims 4 must be shown or the feature(s) canceled from the claim(s).  
No new matter should be entered.

Figures 1A-1E should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  In ¶ 23, in the Background of the Invention section, the heat exchanger flow patterns of the figures are identified as known types of heat exchangers with which the cross-flow pattern can be used rather than as new or inventive arrangements.
.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 4 is objected to because of the following informalities:  
A space should be inserted into line 1 of claim 5, replacing the single word “1which” with “1 which” (inserted space underlined by examiner).
The word “a” should be inserted into claim 4 at the end of line 1, between the words “includes” and “feedback system”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1 and 7 teach “a dehumidifier” as an element of the claimed “system for control of humidity”, in addition to “a heat exchanger” and “a first pre-cooler”.  The specification, for example in ¶¶ 37 and 46, teaches the invention as a dehumidifier in which other claimed elements such as the pre-cooler are disposed and operated, rather than a system in which a dehumidifier is an element alongside the heat exchanger and pre-cooler.  This separate dehumidifier is not described in the disclosure or illustrated in the figures and thus it is not shown how this element fits into the structure of the system as a whole.  For this reason, the teachings of claims 1 and 7 are found not to comply with the written description requirement of claim 35 U.S.C. 112(a) and the claims is thus rejected.
Claims 2-6 and 8-11 are rejected as depending upon rejected respective independent claims 1 and 7.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication No. 2012/0291463 A1 to O’Brien.

    PNG
    media_image1.png
    559
    871
    media_image1.png
    Greyscale

O’Brien teaches limitations from claim 1 in fig. 5, shown above, a system for control of humidity, comprising: 
a dehumidifier (the evaporator system 504, taught in ¶ 12 “ for supplying dehumidified air to a structure”); 
a heat exchanger (evaporator 506) coupled to the dehumidifier (504); 
a first pre-cooler (heat exchanger 508) coupled to the heat exchanger (506, so that the heat exchanger 508 delivers pre-cooled air 520 to the evaporator 506 and receives cooled air 526 from the evaporator 506 as taught in ¶¶ 55-56), 
the pre-cooler (508) being configured to pre-cool process air (512) prior to the entry of the process air into the heat exchanger (generating the pre-cooled air 520 which flows to the evaporator 506, ¶¶ 55-56); and 


O’Brien teaches limitations from claim 2 in fig. 5, shown above, the system for control of humidity as recited in claim 1 which further includes one or more dampers (510), within the flow path of the process air (at the outlet of the evaporator 506 as cooled air 526), which are configurable within the flow path to restrict air flow in the flow path (causing some or all of the cooled air 526 to flow through or bypass the heat exchanger 508 as taught in ¶¶ 58-59). 

O’Brien teaches limitations from claim 5 in fig. 5, shown above, the system for control of humidity as recited in claim 1 which further includes feedback system (control unit 546), coupled to the dehumidifier (504) and first pre-cooler (508), the feedback system being configured to control the operation of the first pre-cooler in connection with operating conditions detected at the dehumidifier (via the humidistat 538 and thermostat 542 and control of the bypass damper 510 and supply fan 518 as taught in ¶¶ 63-64.) 

O’Brien teaches limitations from claim 6 in fig. 5, shown above, the system for control of humidity as recited in claim 1 which further includes one or more blower fans (518) located on a path for process air flow between the first pre-cooler (508) and the dehumidifier (and particularly the evaporator 508 which performs the actual dehumidification of the evaporator system 504, as shown in fig. 5). 
claim 7 in fig. 5, shown above, a method for control of humidity, comprising: 
pre-cooling process air (in heat exchanger 508 to create precooled air 520) prior to send the process air through a heat exchanger (evaporator 506) (¶¶ 55-56); 
directing the process air, from the heat exchanger (506), through a dehumidifier (through the flow passages of the system 504 in which the heat exchanger 508 and evaporator 506 are disposed) (¶¶ 55-56); and 
directing air from the dehumidifier (and particularly the cooled air 526 flowing from the evaporator 506) through the heat exchanger (508) so as to provide a return path from the dehumidifier (to the outlet 530 as the reheated air stream 527, as taught in ¶ 61). 

Regarding the limitations from claim 8, refer to the above rejection of claim 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over O’Brien as applied to claims 1 and 2 above, and further in view of US Patent No. 5,404,938 to Dinh.

    PNG
    media_image2.png
    307
    192
    media_image2.png
    Greyscale

Regarding claim 3, O’Brien teaches a dehumidifier system in which air is passed through an evaporator to condense humidity therefrom and is passed through an air-to-air heat exchanger to precool air flowing to the evaporator and reheat air flowing from the evaporator against each other.  O’Brien does not teach this heat exchanger including a refrigerant which circulates therethrough.  Dinh teaches in fig. 9, shown above, a dehumidifier in which an evaporator (111) is used to condenser water from an airstream (115) and in which a heat exchanger (110) is provided using refrigerant-filled heat pipes and connection lines (114) to exchange between the intake and outlet of the evaporator (111) (as taught in col. 6, line 59-col. 7, line 6).  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify O’Brien with the heat exchanger heat pipes of Dinh in order to provide greater flexibility in the arrangement of the heat exchanger of O’Brien, allowing the intake air and output air passages to be disposed spaced from one another in order to increase the range of spaces and constructions in which the invention of O’Brien can be installed and practiced.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over O’Brien as applied to claim 1 above, and further in view of US Patent No. 9,689,626 B2 to Van Heeswijk et al.

Regarding claim 4, O’Brien teaches a dehumidifier system in which air is passed through an evaporator to condense humidity therefrom and is passed through an air-to-air heat exchanger to precool air flowing to the evaporator and reheat air flowing from the evaporator against each other.  O’Brien does not teach this heat exchanger being a cross-counter flow heat exchanger.  Van Heeswijk teaches in col. 14, lines 24-46, a heat exchanger (100) for use in a dehumidification system, the heat exchanger having channels arranged in both cross flow and counter flow regimes.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify O’Brien with the cross and counter flow heat exchanger of Van Heeswijk in order to improve the efficiency of heat exchange and thus the effectiveness of pre-cooling and reheating operations of the dehumidifier of O’Brien.

    PNG
    media_image3.png
    882
    568
    media_image3.png
    Greyscale

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien as applied to claim 7 above, and further in view of US Patent No. 6,378,317 B1 to Ribo.

Regarding claim 9, O’Brien teaches a dehumidifier system and method of operating in which air is passed through an evaporator to condense humidity therefrom and is passed through an air-to-air heat exchanger to precool air flowing to the evaporator and reheat air flowing from the evaporator against each other.  O’Brien does not teach the precooled air being provided to a plurality of process air paths to a plurality of dehumidifiers within a building.  Ribo teaches in fig. 1, shown above, an air conditioning system in which a central rooftop unit intakes air and precools it with a double-flow air-to-air heat exchanger (18) before distributing the air to a plurality of internal units (1) (col. 11, lines 24-37 and col. 11, line 65-col. 12, line 2).  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify O’Brien with the central-distributed system of Ribo in order to allow for multiple spaces of a building to be conditioned according to the invention of O’Brien, increasing user comfort across a broader area while also allowing for individual conditioning of the different spaces to ensure optimized user comfort.

Regarding the limitations of claim 10, refer to the above rejection of claim 5.

Regarding the limitations of claim 11, refer to the above rejection of claim 2.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385. The examiner can normally be reached Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C COMINGS/Examiner, Art Unit 3763                                                                                                                                                                                                        2 January 2021

/JERRY-DARYL FLETCHER/Supervisory Patent Examiner, Art Unit 3763